DETAILED ACTION
This Action is in consideration of the Applicant’s response on January 7, 2022.  Claims 3, 14, and 20 are cancelled by the Applicant.  Claims 1, 4, 10, 12, and 15 are amended.  Claims 1, 2, 4 – 13, and 15 – 19, where Claims 1 and 12 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments and arguments filed January 7, 2022 have been fully considered and are persuasive.  The prior art rejections are withdrawn.
Allowable Subject Matter
Claims 1, 2, 4 – 13, and 15 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest of generate a second image including less information than information included in the first image using an entirety of the first image, transmit the second image to an external electronic device, receive security information corresponding to the second image from the external electronic device, divide, at least partially based on the security information, the first image into a first security level segment and a second security level segment, security level of the second security level segment being higher than security level of the first security level segment, generate a third image in which the second security level segment of the first image is secured at transmit the third image to the external electronic device, and receive from the external electronic device, a fourth image in which the first security level segment of the third image is at least partially corrected by the external electronic device in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TAE K KIM/Primary Examiner, Art Unit 2496